Citation Nr: 1744922	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a systemic or autoimmune disorder, to include systemic lupus erythematosus, and to include atypical connective tissue disease, claimed as due to silicone breast implants.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, the Board has recharacterized the issue as a claim for entitlement to service connection to include atypical connective tissue disease as the Veteran's records indicate that she has had a this disability diagnosed alongside, and sometimes alternatively, with lupus.

When this matter was most recently before the Board in February 2016, it was remanded for additional development.  Having reviewed the whole file, the Board finds the matter appropriate for decision.  


FINDING OF FACT

The evidence is at least equipoise as to the fact that the Veteran's autoimmune disorder to include systemic lupus erythematosus, and to include atypical connective tissue disease arose as a result of silicone breast implant surgery which the Veteran underwent while on active duty.  


CONCLUSION OF LAW

The elements of service connection for an autoimmune disorder to include systemic lupus erythematosus, and to include atypical connective tissue disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because when resolving all reasonable doubt in the Veteran's favor, the most probative evidence of record indicates that the Veteran's disability was at least as likely as not caused by a leak of silicone from breast implants for which the Veteran underwent surgery for during her active duty service, the Board grants entitlement to service-connection for a systemic or autoimmune disorder, to include systemic lupus erythematosus, and to include atypical connective tissue disease, claimed as due to silicone breast implants.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the evidence is at least equipoise as to whether the defect in the Veteran's breast implants caused her autoimmune disorder, consequently the Board will grant service connection.  38 U.S.C.A. § 5107(b).  There appears to be some question about what autoimmune disability the Veteran suffers from.  See May 2017 VA Medical Examination (providing extensive review of Veteran's autoimmune medical history).  While the most recent VA examiner concluded that the Veteran does not have lupus, the examiner cited to various previous opinions that indicated the Veteran had lupus.  The Board need not resolve exactly which autoimmune disability the Veteran has, since all evidence indicates the Veteran has some autoimmune disability and the Board has expanded the issue on appeal to include atypical connective tissue disease.  Similarly, the Board need not resolve when the Veteran's implants actually leaked, as there is no dispute that the Veteran underwent surgery for her breast implants in January 1975 and the Board finds that the surgical placement of the implants may serve as the "in-service" incurrence or event element.  Accordingly the Board need only to determine whether the competent evidence of record establishes a link between the Veteran's breast implants and her autoimmune disability.  In that regard the Board notes that there are two particularly competent and probative opinions of record that differ entirely as to their conclusion.  The May 2017 VA Medical Examiner did a very thorough job of reviewing the Veteran's medical history and provided citations to multiple studies that explain that the link between silicone breast implants and autoimmune diseases is not conclusive.  Ultimately, based on those studies, the examination, and the Veteran's medical records, the examiner opined that the Veteran's implants were not to blame for the Veteran's autoimmune disease.  

On the other hand, the Board takes particular notice of the correspondence from Doctor F.B.D to Doctor P.J in July of 1991 where Doctor F.B.D opines that the Veteran's autoimmune disease is due to her implants.  The Board finds this opinion particularly compelling as it not only references medical research, but is also based on the doctor's own experience with many patients suffering from similar diseases associated with breast implants.  The July 1991 letter and the May 2017 VA Medical Examination reached opposite conclusions while also being highly probative, with clear conclusions, supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence is essentially in equipoise as to whether the Veteran's implants are responsible for her autoimmune disability as the remainder of the medical evidence does not rise to as high of a persuasiveness standard as it comes from general studies and reports not addressing the Veteran's specific medical condition, reports of civil settlements, or other adjudicative bodies not binding on the Board.   Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service-connection.  38 U.S.C.A. § 5107(b).   


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a systemic or autoimmune disorder, to include systemic lupus erythematosus, and to include atypical connective tissue disease, claimed as due to silicone breast implants is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


